                Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 1 of 14 - Page ID#: 68
 Pro Se 3 (Rev. 12/16) The De fendant's Answer to the Complaint




                                        UNITED STATES DISTRICT COURT
                                                                           for th e

                                                                        District of     ke.t\ /,«.c."(
                                                                  ~., ./y,,. /   Division


                                                                             )        Case No.      S,';}./-c
                                                                             )                       (10 be filled in by the Clerk's )JJice)
                    8,A.                                                     )
                              PIa int iff(s)
                                                                             )
(Write the jidl name of each plaintiff who is filing !his complain!.
If the names of all the plaintiffs cannotfil in !he space above,             )        Jury Trial: (check one)    ~ es         D       o
please write "see al/ached" in the space and at/ach an additional            )
page wilh the full list of names.)
                                                                             )
                                  -v-
                                                                             )
                                                                             )
     Un ,'teJ Sh,...-1-.. , of' At)'\e . . 1CA i                             )
                                                                             )
 0f8cer Ch,-,,topku- Bv:i111.n                       ?oodw,'n
                                                                             )
                              Defendant(s)
(Write the.fiill name of each defendant who is being sued. If1he             )
names of all the defendants cannot fit in the space above, please            )
write "see al/ached'' in the space and al/ach an additional page
wilh the full fist of names.)                                                )


                                THE DEFENDANT'S ANSWER TO THE COMPLAINT

I.          The Parties Filing This Answer to the Complaint
            Provide the information be low for each defendant filing thi s a nswer or oth er res ponse to the al leg tion s in the
            plaintiffs complaint. Attach addit ional pages if needed .

                                Name
                                Stree t Addre ss
                                C ity a nd Co un ty

                                State a nd Z ip Code
                                                                     -e~J,
                                                                       C,~d, f¥1'~.BnAA ~-1b&.;ll
                                                                                      /)Jmbs
                                                                       _ _ __[r'l.C.hLS
                                                                                              . . "--- - - - - - 1 - - - - - - - - -
                                                                                                 ~['l    y

                                                                     _ K~-hti~_ 't2.J11                      - - - - - - - - ! - - - - - · - - -- - -

                               Te leph one N umbe r                   f1_ ~JJ?,_fJ. I - I 3 Ks                        ___ ______               _____ ____
                                E-mail Address
                                                                     _';rr_e-.~--~-7 '1 ~ r!: etc I,-~ -~          - ----+
II.        The Answer and Defenses to the Complaint
           A.       Answering the Claims for Relief

                    On a se parate page o r pages, write a sh o rt and plain statement of the a nswer to th e a ll egati ns in th e
                    co mplaint. N umber the pa ragra ph s. The a nswe r s ho uld correspond to eac h parag raph in tie co mpl a int,
                    with paragraph I of the a n sw e r correspond in g to paragra ph I of the complaint, e tc. Fo r ea h paragraph        1

                    in the c o mplaint, state w heth er: the defendant admits th e allegations in that paragraph ; den es th e
                    a ll egati ons; lacks s ufficient k now ledge to admit o r deny the a ll egati ons; o r ad mit s ce11 ai n al legatio ns
                    but deni es, o r lacks s ufficie nt know ledge to adm it or den y, th e rest.
  Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 2 of 14 - Page ID#: 69



Christopher Brian Goodwin
21-CV-106



  1. The Defendant admits in part; the allegation in Paragraph 1 of the Complaint, that I he
     Plaintiff was for some period of time in the custody of the BOP, including FMC Lexi gton.
     Concerning any reference to sexual assault, the Defendant neither admits or denie such
     allegation, and asserts his rights under th e Fifth Amendment to the U.S. Constituti n.

  2. The Defendant admits the allegation in Pa ragraph 2 of the Complaint.

  3. The Defendant admits the allegation in Pa ragraph 3 of the Complaint .

  4. The Defendant admits the allegation in Paragraph 4 of t he Complaint.

  5. The Defendant admits the allegation in Paragraph 5 of the Complaint.

  6. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 6 of the Complaint.

  7. The Defendant admits the allegation in Paragraph 7 to the extent that the events a leged,
     should they have occurred , did so in the Eastern District of Kentucky .

  8. The Defendant adm its the allegation in Paragraph 8 of the Complaint.

  9. The Defendant admits the allegation in Paragraph 9 of the Complaint .

  10. Th e Defendant does have enough knowledge to admit or deny the allegation in
      Paragraph 10 of the Comp laint .

  11. The Defendant does have enough knowledge to admit or deny the allegation in
      Paragraph 11 of the Comp laint.

  12 . The Defendant admits the allegation in Paragraph 12 of the Complaint.

  13. The Defendant admits the allegation in Paragraph 13 of the Complaint.

  14. The Defendant admits the allegation in Paragraph 14 of the Complaint.

  15. The Defendant admits the allegation in Paragraph 15 of the Complaint.

  16. The Defendant admits the allegation in Paragraph 16 of the Complaint.
Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 3 of 14 - Page ID#: 70



 17. The Defendant does have enough knowledge to admit or deny the allegation in
     Paragraph 17 of the Complaint.

 18. The Defendant admits the allegation in Paragraph 18 of the Complaint.

 19. The Defendant does have enough knowledge to admit or deny the allegation in
     Paragraph 19 of the Complaint

 20. The Defendant admits the allegation in Paragraph 20 of the Complaint.

 21. The Defendant admits the allegation in Paragraph 21 of the Complaint.

 22. The Defendant does not have enough know ledge to admit or deny the allegation i
     Paragraph 22 of the Complaint.

 23. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 23 of the Complaint.

24. The Defendant neither admits nor denies the allegation in Paragraph 24 and invok s his
    rights under the Fifth Amendment to the U.S. Constit ution .

25. The Defendant neither admits nor denies the allegation in Paragraph 25 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution.

26. The Defendant neither admits nor denies the allegation in Paragraph 26 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution.

27. The Defendant neither admits nor denies the allegation in Paragraph 27 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution.

28. The Defendant neither admits nor denies the allegation in Paragraph 28 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution .

29. The Defendant neither admits nor denies the allegation in Paragraph 29 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution .

30 . The Defendant neither admits nor denies the allegation in Paragraph 30 and invok s his
     rights under the Fifth Amendment to the U.S. Constitution.

31. The Defendant neither admits nor denies the allegation in Paragraph 31 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution .

32. The Defendant neither admits nor denies the allegation in Paragraph 32 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution .
Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 4 of 14 - Page ID#: 71




 33 . The Defendant neither admits nor denies the allegation in Paragraph 33 and invo
      rights under the Fifth Amendment to the U.S. Constitution.

34. The Defendant neither admits nor denies the allegation in Paragraph 34 and invo
    rights under the Fift h Amendment to the U.S. Constitution.

35. The Defendant neither admits nor denies the allegation in Paragraph 35 and invo
    rights under the Fifth Amendment to the U.S. Constitution .

36. The Defendant neither admits nor denies the allegation in Paragraph 36 and invo
    rights under the Fifth Amendment to the U.S. Constitution.

37. The Defendant neither admits nor denies t he allegation in Paragraph 37 and invok
    rights under the Fifth Amendment to the U.S. Constitution.

38. The Defendant neither adm its nor denies the allegation in Paragraph 38 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution .

39. The Defendant neither admits nor denies the allegation in Paragraph 39 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution.

40. The Defendant neither admits nor denies the allegation in Paragraph 40 and invok s his
    rights under the Fifth Amendment to the U.S. Constitution.

41. The Defendant neither admits nor denies the allegation in Paragraph 41 and invok s hi s
    rights under the Fifth Amendment to the U.S. Constitution .

42. The Defen dant neither admits nor denies the allegation the in Paragraph 42 and in okes
    his rights under the Fifth Amendment to the U.S. Constitution.

43. The Defendant does not have enough know ledge to admit or deny the allegation i
    Paragraph 43 of the Co mplaint.

44. The Defendant does not have enough knowledge to admit or deny the allegation in
    Paragraph 44 of the Complaint.

45. The Defendant does not have enough knowledge to admit or deny the allegation in
    Paragraph 45 of the Complaint.

46. The Defendant does not have enough knowledge to admit or deny the allegation in
    Paragraph 46 of the Complaint.
Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 5 of 14 - Page ID#: 72



 47. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 47 of the Complaint.

 48. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 48 of the Complaint.

 49 . The Defendant does not have enough knowledge to admit or deny the allegation i
      Paragraph 49 of the Complaint.

 50. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 50 of the Complaint.

 51. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 51 of the Complaint.

 52. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 52 of the Complaint.

 53. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 53 of the Co mplaint.

 54 . The Defendant does not have enough knowledge to admit or deny the allegation i
      Paragraph 54 of the Co mplaint .

 55. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 55 of the Complaint.

 56. The Defendant does not have enough knowl edge to admit or deny the allegation i
     Paragraph 56 of the Comp laint.

 57 . The Defendant does not have enough knowledge to admit or deny the allegation i
      Paragraph 57 of the Com plaint.

 58. The Defendant does not have the requisite knowle dge to admit or deny the allegation
     contained in Paragraph 58 of the Complaint.

 59. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 59 of the Com plaint.

 60. The Defen dant does not have enough know ledge to admit or deny the allegation i
     Paragraph 60 of the Comp laint.

 61 . The Defendant does not have enough know ledge to admit or deny the allegation i
      Paragraph 61 of the Co mplaint.
Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 6 of 14 - Page ID#: 73


 62. The Defendant does not have enough knowledge to admit or deny the allegation i
     Paragraph 62 of the Complaint.

 63. The Defendant admits the allegation in Paragraph 63 of the Complaint.

 64. The Defendant neither admits nor denies t he allegation in Paragraph 64; and asse s his
     rights under the Fifth Amendment to the U.S. Constitution.

 65. The Defendant neither admits nor denies t he allegation in Paragrap h 65 ; and asse rts his
     rights under the Fifth Amendment to the U.S. Constitution .

 66 . The Defendant neither admits nor denies t he allegation in Paragraph 66; and asse s his
      rights under the Fifth Amendment to the U.S. Constitution.

67. The Defendant neither admits nor denies t he allegation contained in Paragraph 67 and
    asserts his ri ghts un der the Fifth Amendment to the U.S. Constitution .

68. The Defendant neither admits nor denies the allegation contained in Paragraph 68 and
    asserts his rights under the Fifth Amendm ent to the U.S. Constitution .

69. The Defendant neither admits nor denies the allegation in Paragraph 69; and asse s hi s
    rights under the Fifth Amendment to the U.S. Constitution.

70. The Defendant neith er admits nor denies the allegation in Paragraph 70; and asser s his
    rights under the Fifth Amendment to the U.S. Constitution.

71 . The Defendant neither admits nor denies the allegation contained in Paragraph 71 and
     asserts his rights under the Fifth Amendm ent to the U.S. Constitution .

72. The Defendant neither admits nor denies the allegation in Paragraph 72; and asser s his
    rights under the Fifth Amendment to the U.S. Constitution.

73. The Defendant neither admits nor denies the allegation contained in Paragraph 73 ; and
    asserts his rights un der the Fifth Amendment to the U.S. Constitution .

74 . The Defendant neither admits nor denies the allegation contained in Paragra ph 74; and
     asserts his rights under the Fifth Amendment to the U.S. Constitution .

75. The Defendant neither admits nor denies the allegation in Paragraph 75; and asser ,s hi s
    rights under the Fifth Amendment to the U.S. Constitution .

76 . The Defendant neither admits nor denies the allegation in Paragraph 76; and asse ,s hi s
     rights under the Fifth Amendment to the U.S. Constitution.
Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 7 of 14 - Page ID#: 74



 77 . The Defendant neither admits nor denies the allegation in Paragraph 77; and asse s his
      rights under the Fift h Amendment to the U.S. Constitution .

 78. The Defendant neither admits nor denies the allegation in Paragraph 78; and asse s his
     rights under the Fifth Amendment to the U.S. Constitution.

 79 . The Defendant neither admits nor denies t he allegation in Paragraph 79; and asse s his
      rights under the Fifth Amendment to the U.S. Constitution.

 80. The Defendant does not have enough knowledge to admit or deny the allegations n
     Paragraph 80 of the Complaint.

 81. The Defendant admits the allegation in Pa ragraph 81 of the Complaint.

82. The Defendant admits the allegation in Paragraph 82 of the Complaint.

83. The Defendant does not have enough knowledge to admit or deny the allegation i
    Paragraph 83 of the Complaint.

84. The Defendant does not have enough knowledge to admit or deny the allegation i
    Paragraph 84 of the Co mplaint.

85. The Defendant does not have enough knowledge to admit or deny the al legation i
    Paragraph 85 of the Complaint.

86. The Defendant does not have enough knowledge to admit or deny the allegations in
    Paragraph 86 of the Comp laint .

87 . The Defen da nt does not have enough knowledge to admit or deny the allegation i
     Paragraph 87 of the Co mplaint.

88. The Defendant does not have enough knowledge to admit or deny the allegation i
    Parag ra ph 88 of the Co mplaint.

89. The Defendant neither admits nor denies the allegation in Paragraph 89; and asse s hi s
    rights under the Fifth Amendment to the U.S. Constitution.

90 . The Defendant neither admits nor denies the allegation in Paragraph 90; and asse s his
     rights under the Fifth Amendment to the U.S. Constitution.

91 . The Defendant neither admits nor denies the allegation in Paragraph 91; and asse s his
     rights under the Fifth Amendment to the U.S. Constitution.

92 . The Defendant admits to the allegation in Pa ragraph 92 of this Co mplaint.
Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 8 of 14 - Page ID#: 75




93 . The Defendant neither admits nor denies the allegation in Paragraph 93; and assets his
     rights under the Fifth Amendment to the U.S. Constitution .

94 . The Defendant neither admits nor denies the allegation in Paragraph 94; and asse s his
     rights under the Fifth Amendment to the U.S. Constitution .

95. The Defendant neither admits nor denies t he allegation in Paragraph 95; and asse s his
    rights under the Fifth Amendment to the U.S. Constitution.
            Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 9 of 14 - Page ID#: 76

Pro Se 3 (Rev. 12/16) The Defendant ' s A nswer to the Compl aint


           B.         Presenting Defenses to the Claims for Relief

                      Write a shor1 and pl ai n statement id entifyi ng the defenses to the claims, using one or rn )re of the
                      fo ll ow ing altern ati ves th at apply.


                      I.         The court does not have s ubject- matter jurisdiction over the claims beca use (bri rfly explain
                                 why there is no federal-question jurisdiction or diversity-of-c itizenship jurisdiction; see the con olaintformfor more
                                 information)




                      2.         The court does not have pe rsona l jurisdi ction over the defendant because (briefly explain)




                     3.         The venue where the cou1i is located is improper fo r thi s case because (briefly exp ain)




                     4.         Th e defe nd ant was served but the process-the fo rm of th e sumrnon s-,-vas insuffici ent because
                                (b riefly explain)




                     5.         The manner of servin g the defe nd ant with the s umm ons and complaint was in s uf 1cient because
                                (briefly explain)




                     6.         T he co mplain t fa ils to sta te a claim upon which reli ef can be granted beca use (h rieV/y exp lain why
                                the fac ts allege d. even   if true. are not enough to show the plaintiffs right to recover)



                               - - - - - -- -- - - - - --                    - - - - - - - - - - - - - - - - -----------t--- - - -- -



                     7.         Another party (name)                                                                   needs to be j o in( d (ad ded)
                                                                    --- - - - - - - -- - -- - - - - -
                                in th e case. Th e reason is (briefly explain why jo ining anorher party is required)




                                - --·-~-· - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - > - - -- - -




                                                                                                                                                 Page 2 of 7
           Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 10 of 14 - Page ID#: 77

Pro Se 3 (Rev.   12/16) The Defend ant ' s Answer to the Compl aint


                                   a.         ff th e bas is fo r subj ect-m atter Junsct1ct1on 1s ct1 vers 1ty ot c1t1zens111p, state t11e effect of
                                              addin g the othe r party :
                                              The other party is a citizen of the State of (name)
                                              Or is a citi zen of (fore ig n nation)                                                The amount of
                                              damages sought from this oth er party is (specify the am ount)


                                   b.         If the claim by this other party is based on an alleged violation of a fed,eral
                                              constitutional or statutory right, state the bas is:




          C.           Asserting Affirmative Defenses to the Claims for Relief

                       Identif)1 an affirmative defense or avoidance that provides a basis fo r the defendant to a, oid liability for
                       one or more of the plaintiffs claims even if the bas is for the claim is met. Any affirmat ive defense or
                       avoidance mu st be identified in the answer. Include any of the fo llowing that apply , as We ll as any
                       others that may apply.

                       The plainti ff's claim fo r (specify the claim)




                       is barred by (iden1ify one or more of the follow ing that apply) :

                       l.         Accord and sati sfacti on (briefly explain)


                                                                                            -   - - - - - - - - ---· - -- - - - - + - - -- - - -



                      2.          Arbitration a nd award (briefly explain)


                                                                       - - - - - - - - --. - - - -- - - -- - - - - - - - ---+--- - - - - -


                      3.          Assumpti on of ri sk (brieflyexp lain)


                                        - - - - - - -- - - - - - - - - - - - -- - - - - - - - ---- - - - - -- + - - · - - - - -


                      4.          Con tributory or comparative neg li ge nce of the plaintiff (briefly explain)


                                                                        ----------                - - - - - - - - · --   - -- -----+-- -         ---···---


                      5.          Duress (/m e/Iv explain)



                                                                                                                                             Page 3 o f 7
           Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 11 of 14 - Page ID#: 78

Pro Se 3 (Rev. ! 2/16) The Defend ant 's Answ er to the Complaint




                      6.            Estoppel (br iefly explain)




                      7.            Fai lure of consideration (briefly expla in)




                      8.            Fraud (briefly explain)




                     9.            ] Ilegality (briefly explain)




                     10.           Injury by fe llow empl oyee (briefly explain)




                     11.           Laches (De lay ) (b riefly explain)


                                                                                                                                                    ·- -



                     12.           License (br iefly explain)


                                                                                                                                                       ·-


                     13.           Pay ment (briefly explain)


                               ~     ------·                                 --         --                 --~~                                      - -·



                     14.        Rel ease (briefly explain)


                               - -· -                                             --~                      -· --


                     I 5.       Res j ud icata (br iefly explain)


                               --                 --    -   -~      --   -                   -- ----   -           - - -- - - - - - -   --   -          -




                                                                                                                                                 Page 4 o f 7
            Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 12 of 14 - Page ID#: 79

Pro Se 3 (Rev. 12/ 16) The Defe ndant's Answer to the Complaint



                      ,,
                        10 .    Siatuie o f' frauds (briefly explain)




                     17.        Statute of limitations (briefly explain)




                     18.        Waiver (briefly explain)




                     19.        Other (briefly explain)




         D.         Asserting Claims Against the Plaintiff (Counterclaim) or Against Another Defendar t
                    (Cross-Claim)

                    For either a counterclaim against the plaintiff or a cross-c laim against a nother defendant, state briefly the
                    facts showing why the defendant asse1iing th e counterclaim or cross-claim is entitled tot 1e damages or
                    other relief sought. Do not make legal arguments. State how each oppos in g pa rty was in 1olved and
                    w hat each did that caused the defendant harm or violated the defenda nt ' s rights , includinc the dates and
                    places of that involve ment or conduct. If more than one counterclaim or cross-claim is alserted, number
                    each claim and write a sho1i and plain statement of each claim in a se parate paragraph. A ach
                    additional pages if needed .

                    I.         The defendant has the following c laim aga in st the plaintiff (spec 1fj1the claim and exp/ in it.
                               include a.further statement ofjurisdiction. (/needed):




                    2.         Th e defendant has the fo llow in g c laim aga in st one or more of the other defendant (specijjl/he
                               claim and explain it: include a fi1rthe r s/Citemenl ofjurisdiction, if needed):




                   3.          State bri efl y and precisely what dama ges or other reli ef th e party assertin g a count rclaim or
                               cross-c la im asks th e court to order. Do not make legal arg ument s. Include any ba is for
                               claimin g that the wro ngs a ll eged are co ntinuin g at the prese nt time. In c lude the amou nts of any
                               actual damages cla imed fo r the acts alleged a nd the basi s fo r th ese amounts. lnclu e any
                               punitive or exe mpl a ry damages c lai med , the amo unts, and the reaso ns that are alle ed to entitle
                               the party to actual or punitive money damages.



                                                                                                                                    Page 5 o f 7
              Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 13 of 14 - Page ID#: 80

  Pio Sc 3d{ev 12/11, 1 The Dcfend1rn1·s /\nswcrtothcCom1 la111t



                                  a          The defendant asse11ing the counterclaim or cross-claim against (1pecijj, who the claim is
                                            against)
                                                                                                               alleges that th following
                                            injury or damages resulted (specify):




                                 b.        The defendant seeks the following damages or other relief (specijj,):




III.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowled e, information,
         and belief that this answer: (I) is not being presented for an improper purpose, such as to harass, ause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law o · by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual conten ions have
         evidentiary support or, if specifically so identified, will likely have evidentiary suppo1i after a re sonable
         opportunity for further investigation or discovery; and ( 4) the answer otherwise complies with th requirements
         of Rule 11.

         A.         For Parties Without an Attorney

                   I agree to provide the Clerk's Office with any changes to my address where case-related apers may be
                   served. I understand that my failure to keep a current address on file with the Clerk's Ohce may result
                   in the dismissal of my case.


                   Date of signing:            S   jii/:JD"-/
                   SignatureofDefendant                X (&.DC..2
                   Printed Name of Defendant
                                                           thy ,.s f.. f '-'e.v- BY I
                                                                                    ~V\    (q   c,J W ,' l'l
                                                                                                O

       B.         For Attorneys
                                                          (P..-efo..,reJ w ;-H, the..   A.CSish,.."t:e,   eF cc~.rel

                  Date of signing:


                  Signature of Attorney
                  Printed Name of Attorney
                 Bar Number
                 Name of Law Firm
                 Street Address
                 State and Zip Code
            Case: 5:21-cv-00106-DCR Doc #: 11 Filed: 05/28/21 Page: 14 of 14 - Page ID#: 81

Pro Se 3 (Rev. 12/ 16) The Defendant' s Answer to the Complaint


                     Te lephone N umber
                     E-mail Ad dress




                                                                                              Page 7 of' 7
